Case 1:20-cv-00509-JJM-PAS Document 1-1 Filed 12/07/20 Page 1 of 1 PagelD #: 16

JS44 (Rev. 08/18)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Rev. Anne Armstrong 1. Gina Raimondo,

Kent 2. Deborah White .
(b) County of Residence of First Listed Plaintiff en County of Residence of First Listed Defendant Providence
(EXCEPT IN U.S. PLAINTIFF CASES)

(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

NOTE:

Attorneys (If Known)

Rhode Island Attorney General
Peter Neronha

(c) Attorneys (Firm Name, Address, and Telephone Number)

in pro persona (unrepresented)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
11 US. Government ws Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol 4 1 Incorporated or Principal Place ao74 04
of Business In This State
4 2 US. Government 4 Diversity Citizen of Another State o2 2 = Incorporated and Principal Place O5 5
Defendant (Indicate Citizenship of Parties in Item LI) of Business In Another State
Citizen or Subject ofa o3 3 Foreign Nation O6 16
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for; Nature of Suit Code Description
[ CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY. SITE]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure O 422 Appeal 28 USC 158 OV 375 False Claims Act
© 120 Marine & 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal & 376 Qui Tam (31 USC
O 130 Miller Act 7 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a)) i
0 140 Negotiable Instrument Liability O 367 Health Care/ OF 400 State Reapportionment |
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 1 430 Banks and Banking
1 151 Medicare Act 1 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
1 152 Recovery of Defaulted Liability 4 368 Asbestos Personal 835 Patent - Abbreviated 1 460 Deportation ame
Student Loans 7 340 Marine Injury Product New Drug Application {4 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. O 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle 1 370 Other Fraud © 710 Fair Labor Standards. O 861 HIA (1395ff) 1 485 Telephone Consumer
4 160 Stockholders’ Suits & 355 Motor Vehicle 371 Truth in Lending Act 862 Black Lung (923) Protection Act
1 190 Other Contract Product Liability 1 380 Other Personal 1 720 Labor/Management 1 863 DIWC/DIWW (405(g)) [1 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 864 SSID Title XVI & 850 Securities/Commodities/
© 196 Franchise Injury 385 Property Damage & 740 Railway Labor Act 7 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 751 Family and Medical & 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
© 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 870 Taxes (U.S. Plaintiff O 895 Freedom of Information
1 220 Foreclosure & 441 Voting 4 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 871 IRS—Third Party 1 896 Arbitration
4 240 Torts to Land & 443 Housing! Sentence 26 USC 7609 1 899 Administrative Procedure
1 245 Tort Product Liability Accommodations. 530 General Act/Review or Appeal of
290 All Other Real Property O 445 Amer. w/Disabilities - ] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: & 462 Naturalization Application 950 Constitutionality of
O 446 Amer. w/Disabilities -]0 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other 1 550 Civil Rights Actions.
O 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

3 q

6 Multidistrict
Litigation -
Transfer

1 4 Reinstated or
Reopened

Remanded from

Original 12 Removed from
Appellate Court

Proceeding State Court

1 8 Multidistrict
Litigation -
Direct File

5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

Section 242 Title 18, US Constititon Amendments 1 (religious expression), 5,14 (Equal Protection, Due Process)

Brief description of cause: | | .

Denial of public access for prayer, with no statutory authority, and which would not be Constitutional if it were a statute

O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

V., ORIGIN (Place an “X” in One Box Only)
¥ 1

 

VI. CAUSE OF ACTION

 

 

VII. REQUESTED IN

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. Specific performance -- ceasing abuse JURY DEMAND: ol Ves No
VIIL RELATED CASE(S) ; —
IF ANY (See instructions):

JUDGE DOCKET NUMBER

SIGNATURE OF ATTORNEY OF RECORD ANNE ARMSTRONG, In Pro Persona
JANNE ARMSTRONG! St Barbara, Pray for Us!

 

 

p ATE Dec 04, 2020 (Feast of St. Barbaba)

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
